Citation Nr: 0017829	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  93-27 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for polyostotic fibrous 
dysplasia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1967.

In a November 1967 rating decision, service connection was 
denied for polyostotic fibrous dysplasia on the basis that it 
was a constitutional or developmental abnormality and was not 
a disability under the law.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which held that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for polyostotic fibrous 
dysplasia.

The Board upheld the RO's determination in a March 1996 
decision.  Following the Board's decision, the veteran filed 
an appeal with the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
In a June 1998 Memorandum Decision, the Court held that the 
veteran was entitled to a de novo adjudication of his claim, 
and that the Board had erroneously treated the claim as a 
request to reopen.  Moreover, the Court found that to the 
extent the Board had decided the veteran's claim on the 
merits, there were deficiencies in the Board's merits 
adjudication that required a remand.

In March 1999, the Board concluded that due process 
considerations required that the case be remanded so that the 
RO could initially consider the new arguments advanced in 
support of the veteran's claim, now determined to be 
entitlement to service connection for polyostotic fibrous 
dysplasia on a de novo basis.  It has now been returned to 
the Board for further appellate consideration.  As a 
preliminary matter, the Board finds that the RO has 
substantially complied with the directives of the March 1999 
remand.  Accordingly, a new remand is not required in order 
to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).





FINDINGS OF FACT

1.  The veteran was not noted to have polyostotic fibrous 
dysplasia at the time of his enlistment into active duty.

2.  An April 1967 Physical Evaluation Board held that 
polyostotic fibrous dysplasia of the bone was congenital in 
nature and existed prior to the veteran's entry on active 
duty.  This professional medical opinion is supported by 
documented clinical findings, as well as the history reported 
by the veteran at that time.  

3.  The finding that the veteran's polyostotic fibrous 
dysplasia preexisted service is also supported by medical 
literature submitted by the veteran, and a September 1999 VA 
medical opinion.

4.  The September 1999 VA medical opinion determined, based 
upon a thorough review of the evidence on file, that there 
was "no evidence whatsoever" that the disease process was 
aggravated, accelerated, precipitated or underwent increase 
due to the veteran's military service.

5.  No competent medical evidence is on file to refute the 
medical opinions that the veteran's polyostotic fibrous 
dysplasia preexisted service and did not increase in severity 
therein.


CONCLUSIONS OF LAW

1.  The presumption of soundness at the time of entry into 
service regarding the polyostotic fibrous dysplasia has been 
rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. 3.304(b) (1999).

2.  The veteran's polyostotic fibrous dysplasia was not 
incurred in or aggravated by his active military service.  38 
U.S.C.A. §§ 1110, 1131, 1111, 1153 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The veteran's service medical records reflect 
that no pertinent history, complaints or findings were noted 
on "Pre-Ind" examination in March 1964 and April 1966.  Chest 
X-rays in March 1964 and April 1966 were evaluated as 
"Normal."  About a week after he began active service in July 
1966, he was seen for complaints that his left leg hurt when 
he ran.  He reported that he had sustained an injury to the 
left leg at age 10 or 11.  In August 1966, he was treated for 
pain in his left leg which he reported was due to a broken 
left leg when he was 11 years of age.  During a routine 
dental examination for complaints of a tooth ache in February 
1967 it was noted that the veteran had some facial asymmetry 
and pronounced areas of radiolucency in the mandible on X-
ray.  Further radiographic testing and biopsy resulted in a 
diagnosis of fibrous dysplasia.  A skeletal survey revealed 
radiolucent areas throughout the pelvis, legs and feet.

The veteran was hospitalized in March 1967 for further 
evaluation.  The report of this period of hospitalization 
reflects that the veteran denied any significant family 
history of bone disease or metabolic disorders and the only 
complaint elicited was of occasional discomfort in the left 
hip, which improved with motion.  It was reported that when 
he was 10 or 11 years old he sustained a quite severe blow to 
the left leg just above the ankle, and suffered a fracture in 
this area.  Regarding his face, the veteran stated that his 
head and face had been slightly asymmetrical for the past few 
years.  He indicated that he had noticed masses on his head 
which had been stable for 3 to 4 years.  Physical examination 
showed prominent frontal bossing. Results from X-ray studies 
and a bone survey were compatible with polyostotic fibrous 
dysplasia.  Numerous cystic lesions were detected in many 
areas.  The veteran was diagnosed with polyostotic fibrous 
dysplasia.  The veteran was also seen in consultation with 
other physicians, all of whom concurred in the diagnostic 
finding of polyostotic fibrous dysplasia of the skeleton.  In 
that context, the report of orthopedic consultation reflects 
that the veteran had severe generalized fibrous dysplasia 
involving the entire skeleton and that he needed protection 
from fractures.  The physicians who evaluated the veteran 
during this period of hospitalization concluded that the 
veteran should not be in military service and noted that the 
veteran should change occupations, from a mechanic to a more 
restrained type of work.  It was reported that at the time of 
his hospitalization, the veteran was "totally asymptomatic."  
In an addendum to the report dated in April 1967, it was 
noted that the veteran had been given several explanations of 
the congenital nature of his disease.  Also in April 1967, a 
Physical Evaluation Board held that polyostotic fibrous 
dysplasia was congenital in nature, existed prior to entry on 
active duty, and was not aggravated by active duty.

In a November 1967 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
polyostotic fibrous dysplasia on the grounds that this was a 
constitutional or developmental abnormality and not a 
disability under the law.  By correspondence dated in that 
same month, the RO notified the veteran that polyostotic 
fibrous dysplasia was not classed as a disease or injury by 
VA laws and regulations.  The veteran was also notified of 
his appellate rights.  An appeal was not perfected within the 
time period prescribed by law.  Accordingly, the November 
1967 decision by the RO became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104(a). 

The record reflects that the veteran attempted to reopen his 
claim on many occasions during the period between 1968 and 
1989.  Moreover, the record reflects that the RO determined 
in each instance that new and material evidence had not been 
presented, and confirmed its previous rating decision 
following each of the veteran's requests to reopen his claim.  
Evidence received between 1968 and 1989, in conjunction with 
his requests to reopen the instant claim may be briefly 
summarized.

A statement from the veteran was received in April 1971, in 
connection with his March 1971 request to reopen his claim.  
In that context, the veteran sought service connection for a 
head condition and a left hip condition, symptomatology 
reported in connection with his diagnosed polyostotic fibrous 
dysplasia.  By correspondence, dated in May 1971, the RO 
advised the veteran that his original claim for these 
conditions was denied, and noted that he had not submitted 
new and material evidence necessary to reopen his claim.

In June 1971, the veteran submitted a statement regarding an 
increase in the severity of symptomatology associated with 
his polyostotic fibrous dysplasia.  He noted that he had been 
hospitalized in 1968 for a surgical procedure to relieve 
"swelling and pain."  Further, he indicated that this only 
provided temporary relief, but a second surgical procedure 
was deferred following continued evaluation.

A VA hospital summary, received in June 1971, reflects that 
general physical examination showed bossing of the frontal 
bones bilaterally.  Multiple views of the skeleton reportedly 
showed massive involvement of the skull along with the hip, 
both ilia, and the proximal femurs bilaterally.  The tibia, 
fibula, humerus and forearms all showed changes consistent 
with fibrous dysplasia.

A radiology consultation report, dated in June 1981, noted 
cortical definition of the right sixth and eighth ribs with 
cystic changes involving the left hemiplegias and femoral 
neck representing fibrous dysplasia, osteitis fibrosa 
cystica, xanthomatosis or multiple myeloma.  The report noted 
that these findings should be confirmed by clinical 
evaluation.  A radiographic report, dated in September 1981, 
confirmed the clinical findings of fibrous dysplasia, as 
noted in the June 1981 X-ray studies.

In January 1982, radiolucent changes involving the iliac 
bones bilaterally were noted to be suggestive of fibrous 
dysplasia.  Clinical impressions included osteolytic changes 
of the pelvis suggestive of fibrous dysplasia.

VA outpatient medical records reflect that the veteran 
received intermittent treatment for symptoms associated with 
his fibrous dysplasia from June 1981 to May 1982.  The 
veteran was prescribed medication to relieve the reported 
pain.

The veteran sought to reopen his claim in September 1992.  In 
support of this request to reopen his claim, he submitted a 
VA hospital summary, dated in June 1984, which showed that 
the veteran underwent a bilateral lateral rectus to correct 
his bilateral strabismus.  The veteran was noted to have a 
history of facial bone surgery for fibrous dysplasia.  A 
postoperative diagnosis of status post muscle surgery in both 
eyes was indicated.

VA outpatient clinical records, dated in August 1992, 
indicate that the veteran utilized a cane for ambulation.  
Physical examination revealed protuberant orbital ridge, and 
a prominent forehead.  The record also reflects that the 
veteran continued to receive medication for pain associated 
with his joints.  In that context, the record reflects that 
the veteran participated in the "pain clinic."  The veteran 
noted that surgical intervention in the skull area had been 
discussed as well as surgery for the hips.  He also indicated 
that he "required" skull surgery, but wanted to delay hip 
surgery until he is older.

Along with his Substantive Appeal, dated in November 1993, 
the veteran submitted a computer generated copy of a page 
from a medical reference book, Mosby's Medical and Nursing 
Dictionary, which defined fibrous dysplasia as an "abnormal 
condition characterized by the fibrous displacement of the 
osseous tissue within the bones affected.  The specific cause 
of fibrous dysplasia is unknown, but indications are that the 
disease is of development or congenital origin."  The text 
continued with a discussion of the various types of fibrous 
dysplasia and the pathological development of the condition.

In an August 1993 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim of service connection for polyostotic fibrous 
dysplasia.  This decision was upheld by the Board in March 
1996.

The veteran appealed the Board's March 1996 decision to the 
Court.  As stated above, in June 1998 the Court vacated and 
remanded the Board's decision.  In its decision, the Court 
held that as VAOPGCPREC 82-90 could permit a grant of service 
connection if the veteran's disorder was established to be a 
congenital disease, as opposed to a congenital defect, it 
created a basis of entitlement to service connection that was 
unavailable at the time of the November 1967 decision and 
subsequent denials based on the failure to submit new and 
material evidence.  Accordingly, the Court determined that 
the veteran was entitled to a de novo adjudication of his 
claim, and that the Board had erroneously treated the claim 
as a request to reopen.  Moreover, the Court found that to 
the extent the Board had decided the veteran's claim on the 
merits, there were deficiencies in the Board's merits adjudi-
cation that required a remand.  Specifically, it was not 
clear to the Court whether the Board determined that the 
veteran's disability had increased in severity during  
service.  Furthermore, the Court found that while the Board 
purported to apply the section 1153 presumption of 
aggravation, and then to conclude apparently that the 
presumption had been rebutted, the Board did not identify a 
"specific finding" that an increase in the veteran's 
disability was due to the natural progress of the disease.  
Moreover, it appeared to the Court that to the extent the 
Board did apply the presumption of aggravation, it 
incorrectly placed the burden on the veteran to show that an 
increase in severity exceeded the natural progression of the 
disease.

For these reasons, the Court remanded the claim for the Board 
to address whether the veteran sustained an increase in 
disability during service, thus triggering the presumption of 
aggravation, and, if so, whether the government rebutted the 
presumption.  The Court emphasized that this remand required 
a written statement of the reasons and bases for the findings 
and conclusions on all material issues of fact and law 
presented on the record.

In March 1999, the Board remanded the case for the RO to 
initially consider the issue of entitlement to service 
connection for polyostotic fibrous dysplasia.  The RO was to 
advise the veteran of his right to present additional 
evidence regarding the merits of his claim.  After completing 
any addition development deemed necessary, the RO was to 
adjudicate the claim including whether the veteran's 
polyostotic fibrous dysplasia underwent an increase in 
severity during active service, and, if so, was the increase 
due to the natural progression of the disease?

Following the Board's remand, the RO sent a development 
letter to the veteran in May 1999 requesting that he furnish 
evidence, preferably medical, that his congenital disease of 
polyostotic fibrous dysplasia had increased in severity 
during service.  The RO also stated that while medical 
evidence was preferable, secondary evidence, such as 
statements from fellow servicemen or family or friends who 
knew the veteran both prior to and subsequent to service 
might be considered.  No response appears to have been 
received from the veteran regarding this request.  

A VA medical opinion was obtained in September 1999 with 
respect to the veteran's claim.  The physician who issued 
this opinion noted that it was prepared after a thorough 
review of the veteran's service medical records and his 
claims folder.  The physician also noted the REMAND issues of 
whether the veteran's polyostotic fibrous dysplasia underwent 
an increase in severity during service, and, if so, whether 
this increase was due to the natural progression of the 
disease.  The physician noted that a current literature 
search was conducted prior to reviewing the veteran's claims 
folder, and summarized his findings regarding polyostotic 
fibrous dysplasia.  Among other things, it was noted that 
there were two types of fibrous dysplasia's of the bone, 
including a monostotic variety and a polyostotic variety.  It 
was noted that the polyostotic variety was more likely to 
cause multiple pathological fractures, and was more likely to 
be diagnosed in a juvenile.  After summarizing the veteran's 
medical records, the physician opined that the veteran had 
polyostotic fibrous dysplasia with diffuse skeletal and 
cranio/facial involvement, with "no evidence whatsoever" 
that the disease process was aggravated, accelerated, 
precipitated or underwent increase in severity due to 
military service.

In a February 2000 Supplemental Statement of the Case, the RO 
denied service connection for polyostotic fibrous dysplasia.  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1999).  
Temporary flare-ups will not be considered to be an increase 
in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
See 38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App 91, 92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
polyostotic fibrous dysplasia is a plausible claim, one that 
is capable of substantiation.  Thus, it is a well-grounded 
claim.  38 U.S.C.A. § 5107(a).  Because the claim is well 
grounded, VA has a duty to assist the veteran in developing 
facts pertinent to the claim.  Here, VA has provided the 
veteran with the opportunity to present additional evidence 
in support of his claim, obtained medical records pertinent 
to the claim, and obtained a competent medical opinion on the 
issue of whether the polyostotic fibrous dysplasia was 
aggravated by active service.  There does not appear to be 
any pertinent evidence that is not of record or requested by 
the RO.  Thus, the Board finds that VA has fulfilled its duty 
to assist the veteran in developing the facts pertinent to 
this claim.  No further assistance to the veteran is required 
to comply with the duty to assist.

The veteran's polyostotic fibrous dysplasia was not noted at 
the time of his entry into active service.  Thus, the 
presumption of soundness attaches in the instant case.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Nevertheless, the 
Board finds that there is clear and unmistakable evidence 
that the condition existed prior to the veteran's entry into 
active service.  The service medical records reflect that 
medical professionals determined that polyostotic fibrous 
dysplasia is a congenital disease.  Further, the April 1967 
Physical Evaluation Board held that polyostotic fibrous 
dysplasia of the bone was congenital in nature and existed 
prior to the veteran's entry on active duty.  This 
professional medical opinion is supported by documented 
clinical findings, including the report of orthopedic 
consultation which reflects that the veteran had severe 
generalized fibrous dysplasia involving the entire skeleton.  
The veteran at that time acknowledged that his head and face 
had been slightly asymmetrical for the past few years and 
that he had noticed masses on his head which had been stable 
for 3 to 4 years.  Physical examination showed prominent 
frontal bossing.  Additionally, both the medical reference 
material provided by the veteran, as well as the September 
1999 VA medical opinion, reflect that the onset of fibrous 
dysplasia (including the onset of symptoms) is usually during 
childhood, although diagnosis may be delayed until 
adolescence or even early adulthood if symptoms are minimal.  
No competent medical evidence is on file which refutes these 
opinions.  Therefore, the Board finds that the opinions of 
the medical professionals who thoroughly examined the veteran 
during service and held that polyostotic fibrous dysplasia 
existed prior to entry on active duty, in conjunction with 
the history reported by the veteran at that time, the medical 
literature provided by the veteran, as well as the September 
1999 VA medical opinion, constitutes clear and unmistakable 
evidence demonstrating that this condition existed before his 
entrance into military service.  

The Board must now address whether the veteran's polyostotic 
fibrous dysplasia increased in severity during service.  With 
respect to this issue, the Board notes that upon discharge 
from his in-service March 1967 hospitalization, the veteran 
was found to be "totally asymptomatic."  This supports the 
finding that the veteran's polyostotic fibrous dysplasia did 
not undergo a permanent increase in severity during service.  
Also, the April 1967 Physical Evaluation Board specifically 
found that the veteran's polyostotic fibrous dysplasia was 
not aggravated by service.  Moreover, the September 1999 VA 
medical opinion determined that there was "no evidence 
whatsoever" that the disease process was aggravated, 
accelerated, precipitated or underwent increase in military 
service.  The Board notes that this opinion was based upon a 
thorough review of the veteran's service medical records, the 
claims folder, as well as the current medical literature 
regarding the condition.  Thus, the physician had a 
sufficient foundation upon which to base his conclusion.  
Further, no competent medical evidence is on file which 
refutes either the April 1967 Physical Evaluation Board's 
opinion or the September 1999 VA medical opinion.  The Court 
has long maintained that neither the Board nor the RO can 
reject medical evidence, or reach an opposite conclusion, 
based solely on its own unsubstantiated opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Since there is no 
evidence to the contrary, the Board must accept these 
findings as correct.  As such, the Board finds that the 
veteran's polyostotic fibrous dysplasia was not incurred in 
or aggravated by his period of active service.

For the reasons stated above, the Board finds that there is 
clear and unmistakable evidence that the veteran's 
polyostotic fibrous dysplasia preexisted service, and that 
the preponderance of the evidence shows that the condition 
did not increase in severity during active service.  Thus, 
the veteran's claim must be denied.  As the preponderance of 
the evidence is against a finding that the condition was 
incurred in or aggravated by the veteran's active service, 
the reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for polyostotic fibrous 
dysplasia is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

